Citation Nr: 1207959	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.  

2.  Whether new and material evidence was received in order to reopen a previously denied claim of service connection for a low back disability, to include as secondary to service-connected right knee disability.  

3.  Entitlement to an increased rating for status-post right knee medial meniscectomy and lateral retinacular release, hereafter referred to as right knee disability, currently evaluated as 20 percent disabling for instability.

4.  Entitlement to an increased rating for right knee disability, also referred to as degenerative joint disease of the right knee, currently evaluated as 10 percent disabling for limited motion.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.  

At his hearing the Veteran submitted additional VA treatment records which showed he received injections for his right knee.  This evidence was accompanied by a waiver of agency of original jurisdiction review of this evidence.  See 38 C.F.R. § 20.1304.

The issues of an increased rating for a right knee disability, rated as 20 percent disabling for instability and as 10 percent disabling for degenerative joint disease based on limited motion, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his September 2011 Travel Board hearing, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for a hip disability.  

2.  At his September 2011 Travel Board hearing, the Veteran expressed a desire to withdraw his appeal to reopen a claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a claim of entitlement to service connection for a right hip disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal to reopen a claim of entitlement to service connection for a low back disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

In September 2011, the Veteran indicated that he wished to withdraw his appeal of the issues of service connection for a right hip disability and whether new and material evidence had been received to reopen a claim of service connection for a low back disability.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal of service connection for a right hip disability is dismissed.

The appeal to reopen a claim of entitlement to service connection for a low back disability is dismissed.


REMAND

Increased Rating for a Right Knee Disability

The Veteran has been awarded separate disability ratings for his instability and limitation of motion of the right knee.  See VA General Counsel Opinion (VAOPGCPREC) 23-97 (holding that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding).  

The Veteran contends that he is entitled to an increased rating for his service-connected right knee disability, currently evaluated as 20 percent disabling for instability, and 10 percent disabling for loss of motion.  

The Board observes that the 20 percent rating based on instability has been in effect more than 20 years, since September 1983, and as previously established is a protected rating.   

The Veteran was most recently afforded a VA examination in April 2010.  At that time the Veteran reported weakness, swelling, heat, redness, giving way, locking, fatigability, tenderness, subluxation and pain.  He denied experiencing stiffness, lack of endurance, deformity, drainage, effusion or dislocation.  The Veteran reported experiencing flare-ups, precipitated by physical activity, occurring as often as once daily and lasting for 24 hours, with severity 10 of 10.  The Veteran reported that during flare ups he experiencing decreased range of motion.  He reported that he had difficulty standing or walking.  He reported having residuals of pain and weakness since his right medial meniscectomy.  He indicated that he had not experienced incapacitation during the previous year.  He had not had any joint replacement.  Overall he reported functional impairment such that his walking, standing, bending, lifting/carrying objects, kneeling, jumping, running, and performing arduous activities was decreased.  

On examination the Veteran walked with an antalgic gait.  Leg length from the anterior superior iliac spine to the medial malleolus was 99 centimeters on the right and on the left.  Examination of the feet did not reveal signs of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern.  The Veteran required a right knee brace and a cane to ambulate.  Specifically, such assistive devices provided stability, coordination, balance for ambulating over all terrain and distances.  The Veteran did not require crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  His right knee showed instability, abnormal movement, weakness, tenderness and guarding of movement.  There were no signs of edema, effusion, redness, heat, deformity, malalignment or drainage.  There was no subluxation.  Examination of the right knee revealed locking pain and crepitus.  There was no genu recurvatum.  There was no ankylosis.  Range of motion testing was from 0 to 90 degrees with pain with repetitive motion, and without additional degree of limitation.  In addition, there was not additional limitation from pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee was abnormal with slight instability.  The medial and lateral collateral ligaments stability test of the right knee was abnormal with moderate instability.  The medial and lateral meniscus test was abnormal with severe degree of severity.  Right knee X-rays showed minimal calcification, proximal attachment of the MCL.  The examiner expanded the Veteran's diagnosis as status-post right knee medial meniscectomy and lateral retinacular release with right knee instability strain scars and minimal calcification and proximal attachment of the MCL.  

In July and August 2011 the Veteran received right knee Eufflexa injections to alleviate his pain , as well as a new brace.  The Veteran reported that his pain was worse lately.  

At his September 2011 hearing, the Veteran explained that his right knee disability had worsened since his previous examination.  Specifically, the Veteran and his representative expressed their concern over the level of instability of the right knee, and the observable inward bend that caused difficulty with such activities as walking or standing.  The Veteran also indicated that he experienced significant swelling such that he used cold packs.  He expressed that when he showered he used a chair because his knee gave out when he stood.  In addition, the Veteran reported that he used a walker or cane as well as the brace in order to get around, but that he was unable to kneel or squat.  In light of the Veteran's credible contentions the Board finds it appropriate to afford the Veteran another VA examination to assist in appropriately rating the current extent of his service-connected right knee disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

TDIU

The Veteran has indicated his belief that he is unable to work because of his service-connected right knee disability.  Specifically, at his hearing he indicated that he had not worked since he was a security guard, which he attributed to his right knee disability.  The question of entitlement to a TDIU is raised by the record.  Although this issue is part of the increased rating issue, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Obtain available outstanding VA treatment records, especially those pertaining to the Veteran's right knee, and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Then, schedule the Veteran for a VA examination for the purpose of clarifying the nature and severity of his service-connected right knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  

After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the Veteran's service-connected right knee disability, to include any instability, arthritis, limitation of flexion, limitation of extension, or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinion expressed should be given.

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record, and including the TDIU issue.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


